DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a 35 USC 371 National Stage filing of international application PCT/US2018/025342, filed March 30, 2018, which claims the benefit of an effective US filing date from provisional applications 62/478,758 and 62/572,932, filed March 30, 2017 and October 16, 2017, respectively.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 8, 2021 were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the IDS documents were considered and signed copies of the 1449 forms are attached.

Election/Restrictions
Applicant’s election of the invention of Group I, drawn to a compound and pharmaceutical composition thereof, in the reply filed February 4, 2022 is acknowledged.  Further, Applicant’s election without traverse of the species of Claim 1 in the same reply is also acknowledged.  The elected species reads on each of claims 1-2 within the elected group.
The requirement is still deemed to be proper and is made final.
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated above, the Examiner searched the claimed invention based on the elected species above, wherein: the elected species was not found to be allowable over the prior art.  Accordingly, the search and consideration was not expanded beyond the scope of the elected species.  

Status of Claims
Currently, claims 1-11 are pending in the instant application.  Claims 3-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention and/or species. Claims 1-2 read on an elected invention and species and are therefore under consideration in the instant application to the extent that they read on the elected embodiment. 

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/077611 (“the ‘611 publication”).
Regarding claim 1, the ‘611 publication teaches compounds of the formula 
    PNG
    media_image1.png
    146
    199
    media_image1.png
    Greyscale
 (see page 12) and teaches the instantly claimed compound throughout the reference, in particular at claim 13 which defines that X is hydroxymethyl and Y is hydrogen.  Further, pharmaceutical compositions of the prior art compounds are taught, for example, at paragraph [0064]. Notably, the broadest reasonable interpretation of the instantly claimed compound is that the claimed stereoisomer needs to be present and NOT isolated.  Since the abovementioned compound of the ‘611 publication is a racemic mixture that contains both enantiomeric forms, the abovementioned compound in the ‘611 publication meets all limitations of the instant claims and anticipates the claimed invention., 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 and 2 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4 and 6-14 of US Patent 10,570,077.  
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed compound and compositions are anticipated by those in the patented claims.  In particular, the conflicting claims recite compounds of the formula 
    PNG
    media_image2.png
    106
    192
    media_image2.png
    Greyscale
 as well as, the particular example 
    PNG
    media_image3.png
    135
    187
    media_image3.png
    Greyscale
(claim 4) pharmaceutical compositions/combinations thereof (claims 7-8).  By way of particular examples, many anticipatory compounds are explicitly claimed, including the elected species (see patented claim 6).
It is noted that the broadest reasonable interpretation of the instantly claimed compound is that the claimed stereoisomer needs to be present and NOT isolated.  Since the abovementioned compound of the ‘611 publication is a racemic mixture that contains both enantiomeric forms, the abovementioned compound in the ‘077 patent claims meets all limitations of the instant claims and anticipates the claimed invention. Since the patented claims encompass all the required features of the instant claims, a double patenting rejection is appropriate.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/ALICIA L OTTON/Primary Examiner, Art Unit 1699